Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Hurl-butt, J.), rendered May 24, 1985, convicting him of criminal possession of a weapon in the second degree and attempted *562assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There was no proof offered at trial to indicate that the defendant believed that the victim or anyone else was about to use deadly physical force against him or his companions. Accordingly, the trial court properly refused to charge justification as a defense (see, People v Walters, 112 AD2d 390, lv denied 67 NY2d 766). Similarly, there was no basis upon which the jury could reasonably have concluded that the defendant possessed a firearm but lacked the intent to use it unlawfully against another, and the court’s refusal to submit criminal possession of a weapon in the fourth degree as a lesser included offense was, therefore, proper (see, People v Glover, 57 NY2d 61). Lastly, we note that the court’s charge, insofar as it defined the concept of reasonable doubt for the jury, adequately explained that concept and provides no ground for reversal (see, People v Jones, 27 NY2d 222, 226-227). Bracken, J. P., Brown, Lawrence and Spatt, JJ., concur.